internal_revenue_service department of the treasury index no po box beh franklin station washington dc person to contact z telephone number refer reply to cc dom p sec_1t plr-102240-98 date dec re legend grantor - - child child - child - trust - trustee - dear this is in reference to the letter dated requesting rulings regarding the effect of the proposed judicial modification of the trust instrument for federal_income_tax and generation-skipping_transfer gst tax purposes in grantor created an irrevocable_trust trust for the trust was to give both corporate and individual trustees the benefit of his children and their issue modified in full authority to participate in the management of the trust remove the provision requiring a minimum of three trustees limit the number of trustees to one corporation and three individuals and to prohibit any beneficiary of the trust from particip ting directly or indirectly in any decision to make discretionary distributions to himself or herself while the beneficiary is a shareholder of trustee the sole current trustee is trustee a corporation in which grantor has no ownership or management interest and is not an officer or director or a director officer_or_employee of the ‘ the dispositive provisions of the trust are governed by provides that the trustee will divide the income from the trust referred to in the instrument as the a_trust into equal shares for designated children any pone and distribute the income quarterly the trustee has sole discretionary distributions be equal among the beneficiaries and or for the benefit of each beneficiary later designated children or the surviving issue of any predeceased designated child to discretion to distribute any amount of principal from the trust to any income_beneficiary for that beneficiary's maintenance support and education of principal do not have to do not reduce the recipient's share of trust or while serving as or while serving as participate directly or indirectly to discretionary distributions of principal to himself or grantor's spouse may herself designate additional children who are issue of by the grantor as beneficiaries of trust designation of must become effective prior to grantor's 6lst birthday a director officer an individual trustee of the income of however any the trust under the no trust_beneficiary whether a shareholder of trustee or employee of trustee an individual who was legally adopted by grantor in any decision pertaining or legally adopted may a a also provides that when each income the trustee will a_trust reaches age likewise when each beneficiary reaches age in that b_trust one-fourth of the principal of the beneficiary of establish a separate b_trust for that beneficiary and aside trust from which that child is entitled to receive income distributions ' the trusteé will transfer to that beneficiary's b_trust one- third of the remaining a_trust principal adjusted to take into account variations in value and prior distributions that child was entitled to receive quarterly income distributions have the right to withdraw the entire principal of at the time it that time the individual beneficiaries of each b_trust b_trust not exercise that right at the withdrawal right will is funded from which if they do lapse that set a if the beneficiary does not withdraw the principal of the b_trust the trustee will distribute the income of the b_trust quarterly to the beneficiary and as much of the principal as the trustee in its sole discretion deems necessary for the beneficiary's maintenance or support child the trustee will distribute the income and principal to or for the benefit of that child's issue pursuant to the child's exercise of a testamentary special_power_of_appointment event the child does not exercise the power the income and principal will be distributed to that child's issue per stirpes if there are no issue the income and principal will be distributed to that child's surviving_spouse pursuant toa direction by the child otherwise any remaining principal and income will be distributed to the a_trust upon the death of each in the each beneficiary's share of the a_trust income will be adjusted based on distributions of principal to b_trust that child's issue or surviving_spouse upon that child's death before reaching age under the provision in and that child's issue discussed below that child' sec_1 the grantor's death or the remaining principal of the a_trust will be divided the death of all the grantor's children who are the the death of provides that unless terminated earlier as described below the a_trust will terminate upon the last to occur of income beneficiaries grantor's surviving_spouse if she was entitled to receive income from the a_trust provides that prior to such termination_date when grantor's first grandchild reaches age into equal shares one for each current income_beneficiary of the a_trust on a per stirpital basis and a per stirpital share for each income_beneficiary who died before attaining age each grandchild upon attaining age his or her per stirpital share of the divided shares of the a_trust income will be distributed to the living issue of grantor's children who were entitled to receive income in the same proportion as the issue would have been entitled to receive income if the a_trust had not terminated upon termination of the a_trust principal and accrued will be paid a portion of created thereunder will terminate if not earlier terminated no later than years after the death of the survivor of seven specified persons who are related to grantor provides that trust and any other trust provides that no individual trustee shall participate in any decision to authorize discretionary payments of income or principal to or for the benefit of himself herself or anyone he or she is legally obligated to support provides that all questions pertaining to the validity construction and administration of any trust created thereunder shall be determined in accordance with new york law trustees have the power to change the situs which was originally however under the individual of the a_trust or any other trust created in their sole and absolute discretion the change in the best interest of the trust or its beneficiaries or the thereunder if is change will facilitate trust administration current situs of the trust is be governed by new york law the trust continues to although the grantor has three children child child and child current income beneficiaries of the a_trust and child elected to withdraw the entire principal that had been distributed to each child's b_trust upon reaching age both child they are the -4 - ggh you represent that there have been no additions actual or constructive to the trust after date proposed transaction the trustee proposes to seek judicial approval in the appropriate local court for division of the a_trust into subtrusts will apply the laws of the state of new york in its proceedings as required by the terms of trust assets of the a_trust will be allocated pro_rata to the subtrusts rata allocation of trust assets to the successor subtrusts identical assets with different adjusted bases will be treated as different assets separately by trustee in trust for the primary benefit of one of the grantor's children and their issue you represent that for purposes of making the pro each subtrust will be held and managed upon court approval the the court if under grantor's spouse designates additional beneficiaries of the trust then each existing subtrust will transfer a pro- rata portion to a new subtrust for the benefit of the subsequently-designated beneficiary any additional subtrust will be executed in the same manner as the existing subtrusts the dispositive provisions of the new subtrusts will be consistent with the terms of the existing subtrusts the creation and funding of with the exception of the beneficiaries the terms of each the terms of the subtrusts of the subtrusts will be identical will include all the provisions of the a_trust provisions involving calculation of each child's share of the a_trust and the funding of the b_trust each subtrust will be governed by the dispositive provisions of of the trust applicable to the a_trust and b_trust as modified by the agreement and proposed court order except for the each subtrust will provide for an a_trust from which income will be distributed to the primary beneficiary or a subsequently-designated beneficiary with the trustee retaining sole discretion to distribute principal to the income_beneficiary for that beneficiary's - maintenance support and education exercises its discretionary authority to distribute principal to an income_beneficiary of a_trust subtrust each distribution will be funded by drawing a pro-rata share of the distribution from each of the then-existing subtrusts to ensure that each distribution will be funded equally from each of the existing or additional subtrusts contain the same distribution provisions currently provided in in addition the a_trust subtrust will to the extent that trustee a grandchild reaches age grantor reaching age a_trust subtrusts is to be divided into as many parts as there the remaining principal of each of the upon the first grandchild of the of the trust when the grantor's first cel usd are parts sharing income of the a_trust subtrust and each grandchild of the grantor upon reaching age one-half of his or her per stirpital share of the principal of the respective a_trust subtrust will receive each subtrust will be governed by the same provisions in of trust for establishing a b_trust portion when the primary beneficiary reaches the applicable age extent that any b_trust has been established for any primary beneficiary a be established funded and administered consistent with the provisions of b_trust portion of the respective subtrust will of trust to the ‘ the a_trust portion of each subtrust will terminate upon the last to occur of grantor's children who are the income beneficiaries grantor's death or if she was entitled to receive income from the a_trust --- the death of the last survivor of the death of grantor's surviving_spouse the the b_trust portion of each subtrust will be distributed a testamentary special power of in the event of nonexercise to that child's issue per pursuant to the exercise of appointment held by the primary beneficiary of each b_trust or stirpes distributed to that child's surviving_spouse pursuant to a direction by the child otherwise any remaining principal and income will be distributed equally to the a_trust portion of each subtrust if there are no issue the income and principal will be upon termination of each subtrust principal and any undistributed_income will be paid among the living issue of the primary beneficiary of that subtrust if there are no living issue the principal and undistributed_income will be paid in equal parts to the other remaining subtrusts in no event may any subtrust continue beyond the date that years after the death of the survivor of the seven persons is specified in the trust who are related to grantor j90 a each of the subtrusts will be administered under the laws of you represent that the proposed partition the state of new york is authorized under the laws of new york a and c trusts laws e_p t l provide that of the new york estates powers and specifically a the trustee of an express trust may divide such trust into two or more separate trusts with the consent of all persons interested in the trust but without prior court approval for any reason which is not directly contrary to the primary purpose of the trust t he terms of the disposing instrument c subject_to modifications approved by the court shall govern each separate trust established hereunder we except that separate trusts for one or more members of a class of beneficiaries may be established under a without modification by the court if the property held in trust is distributed to such separate trusts for one or more members of such class on the basis of share per stirpes per capita or by representation wichever is consistent with the terms of the disposing instrument you request rulings that the proposed division of the trust will not cause the trust to lose its exempt status for generation-skipping_transfer_tax purposes under b sec_26_2601-1 subtrusts subject either the trust or the resulting subtrusts to the generation skipping transfer_tax i nor will the proposed division into a of the tax_reform_act_of_1986 and income_tax purposes the subtrusts will be treated as separate trusts for federal neither the proposed division nor the distribution of asset sec_3 to the subtrusts will result in recognition of gain_or_loss to the trust the subtrusts or the beneficiaries of the trust or the subtrusts issue you request rulings that the proposed partition of the trust pursuant to the terms of the petition will not result in either the trust or the subtrusts created by the partition being subject_to the generation-skipping_transfer_tax imposed under sec_2601 sec_2601 imposes a tax on every generation-skipping_transfer made after date under b a of the tax_reform_act_of_1986 act poge e q and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on september this exemption does not apply to additions actual or constructive that are made to the trust after date however sec_26_2601-1 iv provides that if an addition is by b made after september otherwise exempted from the application of chapter tax subsequent distributions from and terminations of interests in property held in chapter to an irrevocable_trust that is the gst the trust is subject_to the provisions of a pro_rata portion of a of the act you have represented that the trust was irrevocable on date and no additions have been made to the trust after that date a modification of a_trust that is otherwise exempt for gst a loss tax purposes under the act will generally result in of its grandfathered exempt status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust the terms of the proposed if there is any beneficiary that is under the proposed partition of the trust the trustee of the subtrusts will continue to be governed by the same trustee provisions currently in the trust partition ensure that subsequently designated as such by the grantor's spouse that beneficiary will receive a proportionate share of the interests in each of the current subtrusts and that the rights of that beneficiary will be the same as the other previously designated beneficiaries the terms of the proposed partition also ensure that any discretionary distribution by the trustee s to any beneficiary will be limited to a standard based on maintenance support and education of the beneficiary and will be funded equally from all subtrusts in existence at that time the subtrusts under the terms of the partition will terminate at the same time substantive terms identical to those of the original trust and the parties' beneficial_interest will not change thus each of the subtrusts will have each of we conclude that the proposed partition will not alter the quality value or timing of any powers or beneficial interests rights or expectancies originally provided for under the terms of the trust subject the trust or any trust created under its terms to the generation-skipping_transfer_tax therefore the partition as proposed will not accordingly the terms of the trust as proposed to be modified pursuant to the terms of the petition will not affect the gst status of the trust and thus will not result ina transfer of property that will subject the trust to the generation-skipping_transfer_tax imposed under sec_2601 addition the proposed partition of the trust into subtrusts will not subject the subtrusts to the generation-skipping_transfer_tax in issue the subtrusts that are created as a result of the of the date of the division and division are created as therefore are subject_to sec_643 of the code f provides that under regulations to be prescribed by the secretary two or more trusts shall be treated as one trust if and substantially the same primary beneficiary or beneficiaries and federal_income_tax such trusts have substantially the same grantor or grantors a principal purpose of such trusts is the avoidance of section while the subtrusts will have the same grantor they will have different primary beneficiaries provided that each of the subtrusts is separately managed and administered each of the subtrusts will be treated as tax purposes a separate trust for federal income issue you request a ruling that the division of the trust into separate successor subtrusts and the division of the trust's assets among the basis will not constitute a taxable disposition of the trust assets for purposes of gain_or_loss to the trust the beneficiaries of any of these trusts sec_1001 and will therefore not result in successor subtrusts on a pro_rata successor subtrusts or the sec_61 provides that gross_income includes gains derived from dealings in property gen sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in amount_realized sec_1011 for determining loss over the sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale of other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof loss is realized on the partition c b thus neither gain nor see revrul_56_437 in revrul_69_486 1969_2_cb_159 a non-pro rata the distribution was effected as distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not give the trustee authority to make a non-pro rata distribution_of_property in_kind agreement among the trustees and the beneficiaries neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 a result of a mutual because cottage savings ass'n v commissioner u s concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgage loans were considered substantially identical by the agency that regulated the financial_institution in cottage savings the supreme court concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different o oy ah in defining what constitutes a material difference for sec_1001 the supreme court stated that properties purposes of are different in a sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent supreme court held that mortgage loans made to different obligors and secured_by different homes embodied distinct legal entitlements and that the taxpayer realized losses when it exchanged the loans cottage savings pincite the it is consistent with the supreme court's opinion in cottage savings to find that the interests of the beneficiaries of the successor subtrusts will not differ materially from their the proposed transaction will not change interests in the trust the interests of the beneficiaries who will be entitled to the the same benefits after the proposed transaction as before proposed transaction is similar to the kinds of transactions discussed in revrul_56_437 since the trust is partitioned but all other provisions of the trust will apply to determine the beneficiaries' respective interests in the successor subtrusts material difference in the kind or extent of the legal entitlements enjoyed by the beneficiaries the proposed partition will not result in unaffected by the fact that it partition the trustees of the cause the subtrusts to invest in dissimilar assets is anticipated that after the successor subtrusts may thus the transaction will not resuit in a material_change is the conclusion that be to a therefore the trust the successor subtrusts and the beneficiaries of any of these trusts will not realize gain_or_loss under sec_1001 as a result of the proposed transaction accordingly the division of the trust into separate the division of the assets among the subtrusts and subtrusts on a pro_rata basis will not constitute a taxable disposition of the trust assets for purposes of therefore not result in gain_or_loss to the trust the successor subtrusts or the beneficiaries of any of these trusts sec_1001 and will new except as we have specifically ruled herein no opinion is expressed concerning the federal tax consequences of the transaction described above under the cited provisions of the code including the application of other provision of the code through sec_677 or any this ruling is based on the facts presented and the applicable law in effect on the date of this letter a change in material fact or law local or federal before the if there i transactions considered in this ruling take effect the ruling will have no force or effect this ruling letter is directed only to the taxpayer who sec_6110 provides that it may not be requested it used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries signed george l maantk by george masnik chief branch we enclosure copy for sec_6110 purposes
